The judgment of the Supreme Court was entered, November 7th Í877,
Per Curiam.
— This case falls directly within the ruling in the case of Seely v. City of Pittsburgh, 1 Norris 360, that the per foot front rule of assessment is inapplicable to lands such as those along Hazelwood avenue.
The payment by Kaiser of the assessment of $906.93 was volun*369tary, the lien upon the premises, even if rightly assessed, having expired at the time of payment.
On both grounds the court below was right.
Judgment affirmed.